EXHIBIT 10.2
 
April 5, 2016


 
Korstiaan Zandvliet CEO & President Symbid Corporation Marconistraat 16
3029 AK, Rotterdam
The Netherlands


 
Dear Korstiaan,
 
This letter is to inform you that I am resigning as a member of the Symbid Corp
Board of Directors, effective immediately.
 
It has been my pleasure to serve on the board in the past year, and I appreciate
the opportunity. However, I feel it is the best option for me to step down due
to our different views in the company’s strategic direction. I can no longer
effectively contribute to the organization’s current plans.
 
I wish the organization the best for the future.
 
Sincerely,
 
[img002.jpg]
Vincent Lui
 
Cc: Hendrik Kasteel, Jerome Koelewijn, Michiel Buitelaar, Robin Slakhorst,
Maarten van der Sanden

